777 N.W.2d 149 (2010)
Marchelle Lynn THORN, Personal Representative of the Estate of Laurie Ann Greene, Deceased, Plaintiff-Appellee,
v.
MERCY MEMORIAL HOSPITAL CORPORATION, Tanvir Iqbal Qureshi, M.D., and Blessing B. Nwosu, M.D., Defendants-Appellees, and
S. Ahadi, M.D., P.C., and Kianoush Khaghany, M.D., Defendants-Appellants, and
Associates in Obstetrics & Gynecology, P.L.L.C., and Family Medical Center, P.C., Defendants.
Docket No. 138116. COA No. 277935.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's July 7, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN and MARKMAN, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons set forth in Justice Young's dissenting statement in this case, 483 Mich. 1122, 767 N.W.2d 431 (2009).
YOUNG, J., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons set forth in his dissenting statement in this case, 483 Mich. 1122, 767 N.W.2d 431 (2009). This case raises issues that are clearly jurisprudentially significant.